NOTICE OF ALLOWABILITY, SECOND DETAILED ACTION
Status of Prosecution
The present application 17/201,574, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed on March 15, 2021 and is a continuation of U.S. Patent Application No. 15/668,009 filed  August 3, 2017, now US Patent No. 10,949,806, which is a continuation of U.S. Patent Application No. 14/090,830, filed November 26, 2013, now U.S. Patent No. 10,304,037, issued May 28, 2019, which claims the benefit of U.S. Provisional Application for Patent No. 61/832,106, filed June 6, 2013; and is a continuation-in-part of U.S. Application No. 13/759,017, filed February 4, 2013, now U.S. Patent No. 9,479,548, issued October 25, 2016. 
Examiner mailed a non-final rejection, first detailed action on March 3, 2022.
Applicant filed amendments with accompanying remarks and arguments on August 3, 2022.
Examiner initiated an interview on August 12, 2022 to discuss a notice of allowance for the present case. Final agreement was reached.
Claims 2-21 are pending and all are in condition for allowance.
Double Patenting Rejection Withdrawn
Examiner notes the terminal disclaimer that was filed on August 16, 2022, filed against application 15/668009, with a filing date of August 3, 2017. The double patenting rejection is withdrawn.

Claims Allowed
The claims filed and entered by Applicant on August 3, 2022 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/Primary Examiner, Art Unit 2174